ITEMID: 001-108356
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: KOMANICKY v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Ioan Kornelij Komanický, is a Slovak national who was born in 1943 and lives in Bardejov. The Government of the Slovak Republic (“the Government”) were represented by their Agent, Ms M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows:
2. On 6 December 1994 the applicant lodged an action with the Bratislava City Court raising various claims in relation to his previous employment. The background to the litigation transpires from the Court’s decisions and judgments in other of the more than 110 cases that the applicant has thus far brought under the Convention (see, for example, applications nos. 32106/96, 13677/03, 56161/00, 70977/01, 72092/01, 70494/01 and 54136/08).
3. On 14 June 1995 the action was transmitted to the Bardejov District Court for reasons of territorial jurisdiction, it was registered there under file no. 4C 263/95 and it has been pending there since. Meanwhile a number of procedural matters have been determined on the applicant’s motions, appeals and appeals on points of law at all levels of ordinary jurisdiction.
4. On 31 October 2006 and 10 November 2010 the Constitutional Court ruled on the applicant’s complaint and a repeated complaint under Article 127 of the Constitution of delays in the proceedings caused by the District Court. The Constitutional Court allowed both complaints, ordered that the District Court proceed with the matter without delays and awarded the applicant in total 5,200 euros in compensation for non-pecuniary damage plus reimbursement of costs
